Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Jonovski on 8/23/2022.

The application has been amended as follows: 

Please replace claims as follows;

---	1.	(Previously Presented)	A method of surgical stapling using an apparatus comprising a body, a shaft extending from the body, and an end effector in communication with the shaft, wherein the method comprises:
(a)	positioning the end effector at a desired site for surgical stapling, wherein the end effector includes: 
(i)	a pair of jaws, 
(ii)	a cartridge configured to hold one or more staples, wherein the cartridge selectively connects with a first jaw of the pair of jaws, 
(iii)	an anvil configured to be contacted by the one or more staples of the cartridge, wherein a second jaw of the pair of jaws comprises the anvil, and 
(iv)	a placement tip that is elastically deformable and extends distally from a select one of the pair of jaws, wherein the placement tip comprises a pair of sides defining a stepped width of multiple distinct regions, wherein as the pair of sides extend distally each width of the distinct regions is smaller than the width of the immediate proximally located distinct region; 
(b)	controlling one or more of the jaws of the end effector to place the end effector in an open position, wherein in the open position a gap exists between the jaws;
(c)	positioning the end effector, with the end effector in the open position, such that tissue is located between the jaws;
(d)	clamping the tissue between the jaws by moving at least one of the jaws toward the other jaw, wherein clamping the tissue places the end effector in a loaded state, wherein in the loaded state the placement tip of the second jaw deflects away from the first jaw; and
(e)	advancing a firing beam of the apparatus from a proximal position to a distal position, wherein advancing the firing beam causes the tissue to be cut by a cutting edge of the firing beam, and wherein advancing the firing beam further causes the tissue to be stapled by ejecting the one or more staples from the cartridge.

	2.	(Previously Presented)	The method of claim 1, wherein the placement tip extends distally from the anvil, wherein the placement tip is configured to contact the staple cartridge in the closed position, wherein the placement tip is integrally formed together as a unitary piece, wherein the placement tip is symmetric about the longitudinal axis.

	3.	(Previously Presented)	The method of claim 1, wherein the placement tip is elastically deformable, wherein the placement tip is comprised of a first resilient material, wherein the select one of the pair of jaws from which the placement tip extends is comprised of a second material, wherein the first resilient material has a lower stiffness than the second material, wherein the placement tip is configured to deflect in response to a clamping force applied to the placement tip.

	4.	(Previously Presented)	The method of claim 1, wherein the placement tip is configured such that, when the end effector is in a closed and unloaded state, the placement tip contacts a portion of the first jaw, and wherein when the end effector is in a loaded state with tissue between the first and second jaws, the placement tip deflects away from the first jaw, and wherein the placement tip extends distally from the first jaw in a curved manner.

	5.	(Cancelled)

	6.	(Original)	The method of claim 1, wherein the end effector defines a plurality of zones based on (a) a first plane defined by the distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends, (b) a second plane defined by a deck of the jaw opposite to the select one of the jaws from which the placement tip extends, wherein the first and second planes are orthogonal to each other, and (c) a third plane defined by a bottom surface of the jaw opposite to the select one of the jaws from which the placement tip extends, wherein the third and first plane are orthogonal to each other, and wherein the distal end of the placement tip is configured to move from one zone of the plurality of zones when the placement tip is in the first undeflected state to another zone of the plurality of zones when the placement tip is in the second deflected state.

	7.	(Cancelled)

	8.	(Original)	The method of claim 1, wherein the placement tip comprises a proximal lateral cross-sectional profile and a distal lateral cross-sectional profile, wherein the proximal lateral cross-sectional profile and the distal lateral cross-sectional profile have different shapes.

	9.	(Original)	The method of claim 1, wherein the placement tip comprises an arcuate bend relative to a longitudinal axis of the anvil.

	10-11.	(Cancelled)	
	
12.	(Previously Presented)	A method of surgical stapling using an apparatus comprising a body, a shaft extending from the body, and an end effector in communication with the shaft, wherein the method comprises:
(a)	positioning the end effector at a desired site for surgical stapling, wherein the end effector includes: 
(i)	a pair of jaws, 
(ii)	a cartridge configured to hold one or more staples, wherein the cartridge selectively connects with a first jaw of the pair of jaws, 
(iii)	an anvil configured to be contacted by the one or more staples of the cartridge, wherein a second jaw of the pair of jaws comprises the anvil, and 
(iv)	a placement tip extending from a distal end of the first jaw or a distal end of the second jaw, wherein the placement tip includes proximal and distal portions, wherein the distal portion includes an asymmetric profile along the longitudinal axis of the shaft, and wherein the distal portion includes a tip axis defined by a tip of the distal portion;
(b)	controlling one or more of the jaws of the end effector to place the end effector in an open position, wherein in the open position a gap exists between the jaws;
(c)	positioning the end effector, with the end effector in the open position, such that tissue is located between the jaws;
(d)	clamping the tissue between the jaws by moving at least one of the jaws toward the other jaw, wherein clamping the tissue places the end effector in a loaded state, wherein in the loaded state the placement tip of the second jaw deflects away from the first jaw; and
(e)	advancing a firing beam of the apparatus from a proximal position to a distal position, wherein advancing the firing beam causes the tissue to be cut by a cutting edge of the firing beam, and wherein advancing the firing beam further causes the tissue to be stapled by ejecting the one or more staples from the cartridge.

	13-20.	(Cancelled)

	21.	(Currently Amended)	A method comprising:
(a)	positioning an end effector at a surgical site, wherein the end effector includes: 
(i)	a first jaw, 
(ii)	a second jaw, and  
(iii)	a placement tip extending distally from a select jaw of one of the first saw or the second jaw, wherein the placement tip includes at least one of:
	(A)	a pair of sides defining a stepped width of multiple distinct regions, wherein as the sides extend distally each width of the distinct regions is smaller than the width of the immediate proximally located distinct region, or
(B)	proximal and distal portions, wherein the distal portion includes an asymmetric profile along a longitudinal axis of the select jaw;	


	(b)	closing the end effector to clamp tissue between the first jaw and the second jaw, wherein the placement tip 
	(c)	firing the end effector to deploy a plurality of staples into the clamped tissue.
	
22.	(Previously Presented)	The method of claim 21, wherein the first jaw includes a stapling assembly having a plurality of staples, wherein the second jaw includes an anvil having a plurality of staple forming pockets that form the staples, wherein the select jaw comprises the second jaw.

23.	(Previously Presented)	 The method of claim 21, wherein a distal end of the placement tip extends distally beyond a distal end of the other of the first jaw or the second jaw that opposes the select jaw when the end effector is closed.

24.	(Currently Amended)	The method of claim 21, wherein the placement tip includes a rigid tip portion affixed to a distal end of the select jaw and a deflectable tip portion overmolded onto the rigid tip portion, wherein the rigid tip portion includes an opening, wherein a portion of the deflectable tip portion extends through the opening.

25.	(Currently Amended)	The method of claim 24[[21]], wherein the rigid tip portion comprises a metal, wherein the deflectable tip portion comprises a non-metal.

26.	(Canceled) ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4,6,8-9,12 and 21-25 are allowed.
Regarding independent claim(s) 1,12 and 21,  the prior art of record Demmy teaches a method of surgical stapling using a flexible placement tip but fails to teach alone or in proper combination wherein the distal portion includes an asymmetric profile along the longitudinal axis of the shaft, and wherein the distal portion includes a tip axis defined by a tip of the distal portion, and the stepped width of multiple regions as explained in the previously indicated allowable subject matter now recited, along with all the remaining limitation is the claims.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 2-4,6,8-9,22-25.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731